On October 13, 1967, the court held that plaintiff’s patent No. 2,705,461 is valid and was infringed by the unauthorized use by defendant of the invention defined in the patent claims, and that plaintiff is entitled to recover, the amount of recovery to be determined in further proceedings. On April 24, 1970, the court entered the following order:
This patent case comes before the court on a stipulation of the parties filed April 14, 1970, signed on behalf of the plaintiff by its attorney of record, signed on behalf of the defendant by its Assistant Attorney General and by its attorney of record, and signed on behalf of third-party defendants by their attorney of record, in which it is stated that a written offer to settle was submitted by plaintiff to the Assistant Attorney General and duly accepted on behalf of defendant, whereby plaintiff agreed to accept the sum of $82,500 to release the United States for all past infringement of U.S. Patent 2,705,461. The parties have agreed to entry of judgment in the aforementioned amount.
THEREFORE IT IS ORDERED that judgment be be and the same is entered for plaintiff in the sum of eighty-two thousand five hundred dollars ($82,500).
By the Court
(Sgd.) Wilson Cowen Chief Judge